Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on September 9, 2022. Claims 2, 5,7-9,14 and 22-34 are currently pending. 


Claim Objections
In view of the amendment filed on 9/9/2022 canceling claims 3-4 the objections made against claims 3-4 in the office action of 6/9/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 9/9/2022 canceling claims 15 and 18-20 the 112 rejections made against claims 15 and 18-20 in the office action of 6/9/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5,7-9,14 and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2,22 and 29 recite “a wireless receiver to receive the wirelessly transmitted data from the antenna of the orthopaedic device” it is unclear which “data” is being referred to, is applicant referring to the previously recited “output data”, “device identification data” or both, clarification is required. Claims 5,7-9,14, 23-28 and 30-34 directly or indirectly depend from claims 2,22 or 29 and are also rejected to for the reasons stated above regarding claims 2,22 and 29. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,5,7-9 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0065225 to Wasielewski et al. (Wasielewski) in view of US 2004/0113790 to Hamel et al. (Hamel) and US 2004/0078219 to Kaylor et al. (Kaylor) (all previously cited). 
In reference to at least claim 2
Wasielewski teaches smart joint implant sensors which discloses a system for transmitting orthopedic data, the system comprising: an orthopedic device to be positioned between a femur and a tibia of a knee joint during surgery (e.g. knee joint, Figs. 1-6) , the orthopedic device comprising one or more sensors configured to generate output data indicative of a characteristic of the knee joint (e.g. sensor array 20, 32, 52, Figs. 1-6), (ii) an antenna (e.g. antenna 26, 32,58 Figs. 1-6), and (iii) transmitter circuitry to wirelessly transmit the output data via the antenna (e.g. microtransmitter, 22, 40, 56, Figs. 1-6, para. [0086]-[0088]); a wireless receiver configured to receive the wirelessly transmitted output data from the antenna of the orthopedic device (e.g. wirelessly transmitted to a remote electronic receiver 91, para. [0086]- [0088]) and a controller to process the output data received via the wireless receiver (e.g. remote receiver contains a digital signal processor 95, Fig. 25, para. [0114]; the remote receiver may include microcontroller based electronics that processes the signals from the implanted transmitter to generate a 3D graph displays, para. [0086]). Wasielewski discloses that the wireless transmission can be accomplished using a radio frequency transmitter (e.g. para. [0022], [0042]) but does not explicitly teach wirelessly transmitting device identification data for the orthopedic device to be processed with the output data and using a carrier frequency of a wireless local area network. 
Hamel teaches a remotely power and remotely interrogate wireless digital sensor telemetry sensor which discloses a system for transmitting orthopedic data, the system comprising: an orthopedic device to be positioned between a femur and a tibia of a knee joint during surgery (e.g. knee implant, Fig. 14 hermetic package 72, para. [0086]) , the orthopedic device comprising one or more sensors to generate output data indicative of a characteristic of the knee joint (e.g. sensors, Fig. 14), (ii) an antenna (e.g. receiver coil 94, Fig. 14), and (iii) transmitter circuitry to wirelessly transmit both device identification data for the orthopedic device and the output data via the antenna (e.g. transmitter, RF TX 96, within sensor transponder 48b, Fig. 2b,14, para. [0086]; RFID tags, para. [0076], [0089], [0119]; unique address communicated with sensor data, para. [0104]-[0106]); and a wireless receiver configured to receive the wirelessly transmitted data from the antenna of the orthopedic device (e.g. RF receiver of Reader coil, Figs. 2b, 14).
Kaylor teaches healthcare networks with biosensors which discloses a biosensor which may be implanted within the body (e.g. para. [0034]), which has communication abilities to an outside user (e.g. abstract). The biosensor communicates with the outside user via a RF transmitter or a wireless local area network (e.g. para. [0246]).
It would have been obvious to one having ordinary skill in the art at the time the invention to modify the system of Wasielewski to include device identification data such as a unique address associated with the sensor data and configuring the transmitter circuitry to wirelessly transmit both the device identification data for the orthopedic device and the output data via the antenna, as taught by Hamel, in order to yield the predictable result of providing some form of identification for identifying where the data was received from allowing the user to distinguish which sensor and associated implant the data is being received from. Further, it would have been obvious to one having ordinary skill in the art at the time the invention to modify the system of Wasielewski to substitute the communication system of a wireless local area network, as taught by Kaylor, for the RF transmitter, as taught by Wasielewski, as the two systems are functional equivalents of each other, i.e. both systems are implanted within the body and used to send data to an outside source, and would have yielded the predictable result of providing appropriate wireless communication between the orthopedic device and wireless receiver.  
In reference to at least claim 5
Wasielewski modified by Hamel and Kaylor teaches a system according to claim 2. Wasielewski further discloses wherein the orthopedic device further comprises processing circuitry to process the output data before the output data is wirelessly transmitted via the antenna (e.g. data is manipulated by the EMD 28,38,54, Figs. 1-6  which includes processing circuitry, Fig. 25, prior to being communicated to the microtransmitter for transmission to the remote electronic receiver, Figs. 1-6, 25, para. [0087]-[0088], [0113]). 
In reference to at least claim 7
Wasielewski modified by Hamel and Kaylor teaches a system according to claim 2. Wasielewski further discloses a display screen to display at least one of the output data and information derived from the output data (e.g. remote receiver contains a display 97, Fig. 25, para. [0114]; the remote receiver may include microcontroller based electronics that processes the signals from the implanted transmitter to generate a 3D graph displays, para. [0086]).
In reference to at least claim 8
Wasielewski modified by Hamel and Kaylor teaches a system according to claim 2. Wasielewski further discloses wherein the one or more sensors comprise a pressure sensor (e.g. sense at least one of pressure, para. [0022], [0044]). 
In reference to at least claim 9
Wasielewski modified by Hamel and Kaylor teaches a system according to claim 2. Wasielewski further discloses wherein the one or more sensors comprise a load sensor (e.g. load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]). 
In reference to at least claim 14
Wasielewski modified by Hamel and Kaylor teaches a system according to claim 2. Wasielewski further discloses wherein the one or more sensors comprise at least two or a pressure sensor, a load sensor and a strain sensor (e.g. sense at least one of pressure, para. [0022], [0044]; load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]; strain sensors, para. [0111]).

Claims 22-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0065225 to Wasielewski et al. (Wasielewski) in view of US 2004/0113790 to Hamel et al. (Hamel) and US Patent No. 6,804,558 to Haller et al. (Haller) (previously cited).
In reference to at least claim 22
Wasielewski teaches smart joint implant sensors which discloses a system for transmitting orthopedic data, the system comprising: an orthopedic device to be positioned between a femur and a tibia of a knee joint during surgery (e.g. knee joint, Figs. 1-6) , the orthopedic device comprising one or more sensors configured to generate output data indicative of a characteristic of the knee joint (e.g. sensor array 20, 32, 52, Figs. 1-6), (ii) an antenna (e.g. antenna 26, 32,58 Figs. 1-6), and (iii) transmitter circuitry to wirelessly transmit the output data via the antenna (e.g. microtransmitter, 22, 40, 56, Figs. 1-6, para. [0086]-[0088]); a wireless receiver configured to receive the wirelessly transmitted output data from the antenna of the orthopedic device (e.g. wirelessly transmitted to a remote electronic receiver 91, para. [0086]- [0088]) and a controller to process the output data received via the wireless receiver (e.g. remote receiver contains a digital signal processor 95, Fig. 25, para. [0114]; the remote receiver may include microcontroller based electronics that processes the signals from the implanted transmitter to generate a 3D graph displays, para. [0086]). Wasielewski discloses that the wireless transmission can be accomplished using a radio frequency transmitter (e.g. para. [0022], [0042]) but does not explicitly teach wirelessly transmitting device identification data for the orthopedic device to be processed with the output data and wherein the transmitter circuitry is to wirelessly transmit the output data via the antenna using a carrier frequency between 2.4 gigahertz and 2.483 gigahertz. 
Hamel teaches a remotely power and remotely interrogate wireless digital sensor telemetry sensor which discloses a system for transmitting orthopedic data, the system comprising: an orthopedic device to be positioned between a femur and a tibia of a knee joint during surgery (e.g. knee implant, Fig. 14 hermetic package 72, para. [0086]) , the orthopedic device comprising one or more sensors to generate output data indicative of a characteristic of the knee joint (e.g. sensors, Fig. 14), (ii) an antenna (e.g. receiver coil 94, Fig. 14), and (iii) transmitter circuitry to wirelessly transmit both device identification data for the orthopedic device and the output data via the antenna (e.g. transmitter, RF TX 96, within sensor transponder 48b, Fig. 2b,14, para. [0086]; RFID tags, para. [0076], [0089], [0119]; unique address communicated with sensor data, para. [0104]-[0106]); and a wireless receiver configured to receive the wirelessly transmitted data from the antenna of the orthopedic device (e.g. RF receiver of Reader coil, Figs. 2b, 14).
Haller discloses a system and method of communicating between an implantable medical device and a remote computer system or healthcare provider which discloses an implant (IMD) with a communication module (e.g. abstract), reducing the need and time required to monitor a patient with an IMD (e.g. Col. 6, line 37- Col. 7, line17). The communication system may use Bluetooth or 2.4GHz wireless technology (e.g. Col. 22, line 57-Col. 23, line 18).
It would have been obvious to one having ordinary skill in the art at the time the invention to modify the system of Wasielewski to include device identification data such as a unique address associated with the sensor data and configuring the transmitter circuitry to wirelessly transmit both the device identification data for the orthopedic device and the output data via the antenna, as taught by Wasielewski, in order to yield the predictable result of providing some form of identification for identifying where the data was received from allowing the user to distinguish which sensor and associated implant the data is being received from. Further, it would have been obvious to one having ordinary skill in the art at the time the invention to modify the system of Wasielewski to substitute the communication system of 2.4GHz wireless technology, as taught by Haller, for the RF transmitter, as taught by Wasielewski, as the two systems are functional equivalents of each other, i.e. both systems are implanted within the body and used to send data to an outside source, and would have yielded the predictable result of providing appropriate wireless communication between the orthopedic device and wireless receiver.  
In reference to at least claim 23
Wasielewski modified by Hamel and Haller teaches a system according to claim 22. Wasielewski further discloses wherein the orthopedic device further comprises processing circuitry to process the output data before the output data is wirelessly transmitted via the antenna (e.g. data is manipulated by the EMD 28,38,54, Figs. 1-6  which includes processing circuitry, Fig. 25, prior to being communicated to the microtransmitter for transmission to the remote electronic receiver, Figs. 1-6, 25, para. [0087]-[0088], [0113]). 
In reference to at least claim 24
Wasielewski modified by Hamel and Haller teaches a system according to claim 22. Wasielewski further discloses a display screen to display at least one of the output data and information derived from the output data (e.g. remote receiver contains a display 97, Fig. 25, para. [0114]; the remote receiver may include microcontroller based electronics that processes the signals from the implanted transmitter to generate a 3D graph displays, para. [0086]).
In reference to at least claim 25
Wasielewski modified by Hamel and Haller teaches a system according to claim 22. Wasielewski further discloses wherein the one or more sensors comprise a pressure sensor (e.g. sense at least one of pressure, para. [0022], [0044]). 
In reference to at least claim 26
Wasielewski modified by Hamel and Haller teaches a system according to claim 22. Wasielewski further discloses wherein the one or more sensors comprise a load sensor (e.g. load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]). 
In reference to at least claim 27
Wasielewski modified by Hamel and Haller teaches a system according to claim 22. Wasielewski further discloses wherein the one or more sensors comprise at least two or a pressure sensor, a load sensor and a strain sensor (e.g. sense at least one of pressure, para. [0022], [0044]; load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]; strain sensors, para. [0111]).
In reference to at least claim 28
Wasielewski modified by Hamel and Haller teaches a system according to claim 22. Haller further discloses an implant (IMD) with a communication module (e.g. abstract), reducing the need and time required to monitor a patient with an IMD (e.g. Col. 6, line 37- Col. 7, line17). The communication system may use Bluetooth or 2.4GHz wireless technology (e.g. Col. 22, line 57-Col. 23, line 18). It would have been obvious to one having ordinary skill in the art at the time the invention to further modify the system of Wasielewski to substitute the communication system of Bluetooth wireless technology, as taught by Haller, for the RF transmitter, as taught by Wasielewski, as the two systems are functional equivalents of each other, i.e. both systems are implanted within the body and used to send data to an outside source, and would have yielded the predictable result of providing appropriate wireless communication between the orthopedic device and wireless receiver.  
In reference to at least claim 29
Wasielewski teaches smart joint implant sensors which discloses a system for transmitting orthopedic data, the system comprising: an orthopedic device to be positioned between a femur and a tibia of a knee joint during surgery (e.g. knee joint, Figs. 1-6) , the orthopedic device comprising one or more sensors configured to generate output data indicative of a characteristic of the knee joint (e.g. sensor array 20, 32, 52, Figs. 1-6), (ii) an antenna (e.g. antenna 26, 32,58 Figs. 1-6), and (iii) transmitter circuitry to wirelessly transmit the output data via the antenna (e.g. microtransmitter, 22, 40, 56, Figs. 1-6, para. [0086]-[0088]); a wireless receiver configured to receive the wirelessly transmitted output data from the antenna of the orthopedic device (e.g. wirelessly transmitted to a remote electronic receiver 91, para. [0086]- [0088]) and a controller to process the output data received via the wireless receiver (e.g. remote receiver contains a digital signal processor 95, Fig. 25, para. [0114]; the remote receiver may include microcontroller based electronics that processes the signals from the implanted transmitter to generate a 3D graph displays, para. [0086]). Wasielewski discloses that the wireless transmission can be accomplished using a radio frequency transmitter (e.g. para. [0022], [0042]) but does not explicitly teach wirelessly transmitting device identification data for the orthopedic device to be processed with the output data and wherein the transmitter circuitry is to wirelessly transmit the output data via the antenna using a carrier frequency between 2.4 gigahertz unlicensed band. 
Hamel teaches a remotely power and remotely interrogate wireless digital sensor telemetry sensor which discloses a system for transmitting orthopedic data, the system comprising: an orthopedic device to be positioned between a femur and a tibia of a knee joint during surgery (e.g. knee implant, Fig. 14 hermetic package 72, para. [0086]) , the orthopedic device comprising one or more sensors to generate output data indicative of a characteristic of the knee joint (e.g. sensors, Fig. 14), (ii) an antenna (e.g. receiver coil 94, Fig. 14), and (iii) transmitter circuitry to wirelessly transmit both device identification data for the orthopedic device and the output data via the antenna (e.g. transmitter, RF TX 96, within sensor transponder 48b, Fig. 2b,14, para. [0086]; RFID tags, para. [0076], [0089], [0119]; unique address communicated with sensor data, para. [0104]-[0106]); and a wireless receiver configured to receive the wirelessly transmitted data from the antenna of the orthopedic device (e.g. RF receiver of Reader coil, Figs. 2b, 14).
Haller discloses a system and method of communicating between an implantable medical device and a remote computer system or healthcare provider which discloses an implant (IMD) with a communication module (e.g. abstract), reducing the need and time required to monitor a patient with an IMD (e.g. Col. 6, line 37- Col. 7, line17). The communication system may use Bluetooth or 2.4GHz wireless technology (e.g. Col. 22, line 57-Col. 23, line 18).
It would have been obvious to one having ordinary skill in the art at the time the invention to modify the system of Wasielewski to include device identification data such as a unique address associated with the sensor data and configuring the transmitter circuitry to wirelessly transmit both the device identification data for the orthopedic device and the output data via the antenna, as taught by Hamel, in order to yield the predictable result of providing some form of identification for identifying where the data was received from allowing the user to distinguish which sensor and associated implant the data is being received from. Further, it would have been obvious to one having ordinary skill in the art at the time the invention to modify the system of Wasielewski to substitute the communication system of 2.4GHz wireless technology, as taught by Haller, for the RF transmitter, as taught by Wasielewski, as the two systems are functional equivalents of each other, i.e. both systems are implanted within the body and used to send data to an outside source, and would have yielded the predictable result of providing appropriate wireless communication between the orthopedic device and wireless receiver.  
In reference to at least claim 30
Wasielewski modified by Hamel and Haller teaches a system according to claim 29. Wasielewski further discloses wherein the orthopedic device further comprises processing circuitry to process the output data before the output data is wirelessly transmitted via the antenna (e.g. data is manipulated by the EMD 28,38,54, Figs. 1-6  which includes processing circuitry, Fig. 25, prior to being communicated to the microtransmitter for transmission to the remote electronic receiver, Figs. 1-6, 25, para. [0087]-[0088], [0113]). 
In reference to at least claim 31
Wasielewski modified by Hamel and Haller teaches a system according to claim 29. Wasielewski further discloses a display screen to display at least one of the output data and information derived from the output data (e.g. remote receiver contains a display 97, Fig. 25, para. [0114]; the remote receiver may include microcontroller based electronics that processes the signals from the implanted transmitter to generate a 3D graph displays, para. [0086]).
In reference to at least claim 32
Wasielewski modified by Hamel and Haller teaches a system according to claim 29. Wasielewski further discloses wherein the one or more sensors comprise a pressure sensor (e.g. sense at least one of pressure, para. [0022], [0044]). 
In reference to at least claim 33
Wasielewski modified by Hamel and Haller teaches a system according to claim 29. Wasielewski further discloses wherein the one or more sensors comprise a load sensor (e.g. load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]). 
In reference to at least claim 34
Wasielewski modified by Hamel and Haller teaches a system according to claim 29. Wasielewski further discloses wherein the one or more sensors comprise at least two or a pressure sensor, a load sensor and a strain sensor (e.g. sense at least one of pressure, para. [0022], [0044]; load distribution on the sensing surface, para. [0086]; load cell, para. [0102]-[0103]; strain sensors, para. [0111]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot since the rejection has been updated to include additional references in view of the claim amendments and does not rely strictly on Hamel or Wasielewski for teaching all of the claim limitations. Regarding the 103 rejections using Haller et al. and Kaylor, applicant's arguments amount to a general allegation that the claims define a patentable invention over the combination of references without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 11,337,649 to Belson which teaches systems and method for monitoring physical therapy of the knee and other joints. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792